   Case: 1:15-cv-11180 Document #: 128 Filed: 01/24/19 Page 1 of 2 PageID #:1302
PC SCAN



                                                              FILED                     LA
                                                                   1/24/2019
                                                                           . BRUTO    N
                                                                 THOMA.SDG
                                                                         IS T R IC T COURT
                                                              CLERK, U.S
Case: 1:15-cv-11180 Document #: 128 Filed: 01/24/19 Page 2 of 2 PageID #:1303
